Citation Nr: 9903246	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a left knee condition, to include an excised 
left semilunar cartilage.  



REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1958 to June 1959.

Service connection for an excised left semilunar cartilage 
was denied in an unappealed rating action in January 1966.  
This appeal arises from a decision by the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO) that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for an 
excised left semilunar cartilage.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in January 1966, the RO denied the 
appellant's claim of entitlement to service-connection for 
excised left semilunar cartilage.  He was notified of this 
decision and of his right to appeal by a letter dated in 
February 1966, but a timely appeal was not received.

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and is not so significant that it must 
be considered to fairly adjudicate the veteran's claim. 



CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for excised left semilunar cartilage is not new 
and material.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 
1991 & Supp. 1996); 38 C.F.R. § 3.156(a) (1998).

2.  The January 1966 rating decision denying service 
connection for excised left semilunar cartilage is final, and 
the claim is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7105 (West 1991); 38 C.F.R. 3.104(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1966 rating decision the RO denied the veteran's 
claim for service connection for a left knee condition 
because the service medical records demonstrated that the 
veteran had a preexisting left knee condition that was not 
aggravated by his active service.  The veteran did not file a 
timely appeal after being notified of the decision and his 
appellate rights, and the decision became final. 

The evidence before the RO at the time of the January 1966 
decision included the veteran's service medical records.  The 
report of the pre-induction physical examination dated in 
January 1958, noted the presence of a six-inch scar on his 
right knee.  The enlistment physical examination was 
performed in April 1958 and surgical cicatrix skin was noted 
on the medial aspect of the left knee.  A February 1959 
treatment note contains an impression of old knee injury.  A 
temporary L3 profile was awarded in February 1959 prohibiting 
him from prolonged standing, marching, physical training and 
guard duty due to excision of the medial semilunar cartilage 
of the left knee.  The profile was made permanent in March 
1959.  During a surgical consultation in March 1959, it was 
indicated that semilunar cartilage was removed in 1954 
following an accident.  The veteran complained of increased 
pain and stiffness.  There was no history of effusion.  No 
evidence of ligamentous damage was elicited on examination.  
The veteran stated that he had had no trouble with his right 
knee until he came on active duty.  Thereafter the veteran 
noted some degree of stiffness and very little pain.  He has 
noted considerable pain and stiffness since coming into the 
service.  He also noted a catching sensation and pain on 
stooping in his right knee since entering the service. 

A medical certificate dated in April 1959 stated that the 
veteran did not have any mental or physical defects 
sufficient to warrant disposition by medial channels.  The 
report of the examination for separation, dated in May 1959 
noted excision of the semilunar cartilage of the left knee in 
August 1954 with subsequent chronic pain and stiffness.  The 
veteran was separated from active service with a hardship 
discharge in June 1959 due to domestic problems.

By rating decision dated in January 1966, service connection 
for excision of the left semilunar cartilage was denied 
because there was no evidence that the veteran's preexisting 
condition was aggravated in active service.  The veteran was 
notified of the decision in February 1966 and did not appeal.

In July 1996 the veteran requested that the RO reopen his 
service connection claim.  Evidence added to the record since 
the January 1966 rating decision includes a statement dated 
in March 1997 from the veteran's aunt which stated that the 
veteran was an ironworker prior to his active service.  The 
job was physically demanding.  The veteran injured his knee 
in service and as a result could not perform the physical 
tasks required of an ironworker.  He had to seek other types 
of employment at wages lower than those of an ironworker.  He 
has suffered pain and has restricted his activities since 
leaving the Army.  

During the veteran's personal hearing in May 1997, he 
testified that he was in active service from February 1958 to 
June 1959 and incurred an injury to his left knee around 
March 1959.  He fell off of a missile platform.  He was given 
a permanent profile prohibiting marching, physical training 
and standing for the rest of his service, or about two 
months.  He performed a lot of strenuous climbing under over 
and around the missile equipment.  They also had to push the 
missiles on tracks.  He had experienced a problem with his 
knee since his discharge from the service.  He could no 
longer do the strenuous tasks required of an ironworker.  He 
had to take clerical jobs that paid less money than that of 
an ironworker.  He had to give up tennis and bowling because 
of his knee.  After service he did not have enough money to 
pay a doctor, so he suffered the pain.  When he did see a 
doctor he was given pills and told that he would have to have 
an operation.  He could not afford an operation, so he lived 
with the pain.  Presently, he had pain off and on, not every 
day.  Bad damp weather brought  it on, as well as cold 
weather.  He took Tylenol for the pain.  He stated that his 
knee swelled after walking all day.  He sometimes lost sleep 
because of his knee pain.  He worked as a driver's license 
examiner.  The veteran testified that he did not have any 
medical evidence such as a doctor's opinion regarding his 
knee condition.

During his hearing before a member of the Board in September 
1998, the veteran testified that he had had an operation on 
his left knee in 1954.  Even after the operation he was able 
to perform the most rigorous work in the construction field 
without a problem.  The veteran stated that he passed the 
physical to get into the Army, but aggravated his knee during 
his active service.  He had an L1 profile when he went in and 
an L3 on separation.  He fell while working around a Nike 
missile.  He experienced sharp pain and swelling in his knee.  
Moving his knee was painful and the range of movement was 
restricted.  He was given pain pills and a permanent profile 
for his knee.  He was not to march, pull guard duty or 
participate in physical training.  He was given a sit down 
clerical or administrative job.  
The veteran stated that he has had problems with his knee 
ever since the injury in service; he still has swelling and 
stiffness in his left knee.  He tried to do construction work 
after service, but could not.  He got a clerical job in a 
warehouse.  He has seen a doctor about his knee only twice 
since his separation; he could not afford to go more often.  
He stated that he treated his knee pain himself.  He took 
aspirin and tried cold bags and then heat.  He testified that 
an aunt recognized that he could not do construction work 
after his active service.  She sees him at least twice a 
week, so she knows how he has suffered with his knee 
condition.  

In a letter received in October 1998, the veteran's aunt 
stated that she has known the veteran all his life.  Prior to 
the service the veteran participated in sports and did 
strenuous work on construction jobs.  When he came home from 
service he had difficulty with his left leg.  He told her 
that he had injured his leg in service.  He had tried to get 
medical treatment at the VA, but was denied.  He tried to do 
construction work but it was too stressful for his knee.  He 
had to take a lower paying job that was less stressful to his 
knee.  His knee has gotten worse; recently it is almost 
intolerable.  He feels that the VA let him down years ago 
when they did not treat his knee and he could not afford a 
private doctor.  If they had treated him then, he might not 
suffer as much now.  Now he has had to retire and he cannot 
afford to get the medical attention he deserves.

Analysis 

When a claim has been disallowed by the RO and become final, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  The 
law grants a period of 1 year from the date of notice of the 
result of the initial determination for the filing of a 
notice of disagreement; otherwise, that determination becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, then the claim 
will be reopened and its former disposition reviewed.  38 
C.F.R. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145.  First, 
the Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
"new and material."  Colvin v. Derwinski, 1 Vet.App. 171, 
174 (1991).  The Court of Veterans Appeals explained in 
Colvin that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Id.  The Court of 
Appeals for the Federal Circuit has recently explained that 
evidence is "material" where it is so significant that it 
must be considered to fairly adjudicate the veteran's claim.  
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet.App. 273 (1996).

If the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Reyes v. Brown, 7 Vet.App. 113 (1994); Masors v. Derwinski, 2 
Vet.App. 181, 185 (1992).

Pertinent law and regulations provide that entitlement to 
service connection may be established for a disability which 
is incurred in or aggravated by the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Determinations of service connection are based on a review of 
the entire evidence of record.  38 C.F.R. § 3.303(d) (1997).

The evidence pertinent to the veteran's left knee disability 
received since the January 1966 RO decision includes his 
testimony before a hearing officer and his testimony before a 
member of the Board and two lay statements by the veteran's 
aunt.  While this is new evidence, in that it has not been 
previously considered, it is not material to this claim.  It 
does it tend to prove the merits of the finally denied claim 
of 1966, wherein it was held that the preexisting left knee 
disorder did not undergo an increase in pathology so as to 
have been aggravated during service.  Although the veteran 
and his aunt have opined that the knee was aggravated by his 
active service, he has submitted no medical evidence to 
substantiate his claim.  While the veteran and his aunt are 
competent to provide an account of his symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  No doctor has submitted an opinion 
that the left knee condition is related to his period of 
active service.

A finding of service connection would require a medical 
opinion linking the veteran's current left knee disability to 
an injury during his period of active service or to 
aggravation of a preexisting condition.  Since no such 
evidence has been received, the new lay evidence is not so 
significant that it must be considered to fairly adjudicate 
the veteran's claim.  Hodge.  Therefore, the Board finds that 
new and material evidence has not been submitted to reopen a 
claim for service connection for a left knee condition, to 
include an excised left semilunar cartilage.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for a left knee condition, to 
include an excised left semilunar cartilage, thus, the claim 
is not reopened. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


